DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1- 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang, US 2020/0185424 (corresponding to US 10,950,436), in view of Matsumoto, US 2018/0158954 (corresponding to US 10,535,779).
In re Claim 1, Xiang discloses a thin film transistor (TFT) array substrate (Fig. 11), comprising: a substrate layer 200, wherein a thin film transistor (marked as TFT in Fig. 1; and as (220b, 220a, 220c, 230b, 240, 160) in Fig. 11) and a capacitor (marked as C in Fig. 1; and as (220d, 230, 240) in Fig. 11) are disposed on the substrate layer 200 and spaced apart from each other; wherein the thin film transistor (220b, 220a, 220c, 230b, 240, 160) comprises an active layer (220b, 220a, 220c) made of a metal oxide semiconductor material ([0105]), and the capacitor (220d, 230, 240) comprises a semiconductor capacitor electrode 220d made of a metal oxide semiconductor material ([0105]) (Figs. 1-14; [0087 -0125]).
Xiang does not explicitly indicate that the capacitor (C in Fig. 1; (220d, 230, 240) in Fig. 11) is coupled to a gate 240 of the thin film transistor (TFT in Fig. 1; (220b, 220a, 220c, 230b, 240, 160) in Fig. 11), thereby driving the thin film transistor (TFT in Fig. 1; (220b, 220a, 220c, 230b, 240, 160) in Fig. 11).
Matsumoto teaches a thin film transistor (TFT) array substrate wherein the capacitor C is coupled to a gate G2 of the thin film transistor DrTr, thereby driving the thin film transistor (Fig. 13, [0217]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Xiang and Matsumoto, and to use the specified capacitor C is coupled to a gate to cause the EL layer to emit light as taught by Matsumoto ([0217]).

In re Claim 3, Xiang taken with Matsumoto discloses the TFT array substrate as claimed in claim 1, wherein the active layer ((120b, 120a, 120c) in Xiang’s Fig. 1; (220b, 220a, 220c) in in Xiang’s Fig. 11) of the thin film transistor (TFT in in Xiang’s Fig. 1; (220b, 220a, 220c, 230b, 240, 160) in in Xiang’s Fig. 11) and the semiconductor capacitor electrode (120d in in Xiang’s Fig. 1; 220d in in Xiang’s Fig. 11) of the capacitor (C in in Xiang’s Fig. 1; (220d, 230, 240) in in Xiang’s Fig. 11) are disposed on a same layer and spaced apart from each other.
In re Claim 4, Xiang taken with Matsumoto discloses the TFT array substrate as claimed in claim 1, wherein a metal oxide semiconductor layer 220 is disposed on the substrate layer 200 (in Xiang’s Fig. 3), wherein the metal oxide semiconductor layer 220 comprises a first metal oxide semiconductor layer (left 220) and a second metal oxide semiconductor layer (right 220) (in Xiang’s  [0092]) spaced apart from the first metal oxide semiconductor layer (left 220), wherein the first metal oxide semiconductor layer (left 220) is the active layer ((120b, 120a, 120c) in Xiang’s Fig. 1; (220b, 220a, 220c) in in Xiang’s Fig. 11), and the second metal oxide semiconductor layer (right 220) is the semiconductor capacitor electrode (120d in in Xiang’s Fig. 1; 220d in in Xiang’s Fig. 11) of the capacitor (C in in Xiang’s Fig. 1; (220d, 230, 240) in Xiang’s Fig. 11); wherein a first insulating layer 230 is disposed on the metal oxide semiconductor layer 220, and a metal layer 310 is disposed on the first insulating layer 230 (Xiang: Fig. 5) ; wherein the metal layer 240 comprises a first metal layer (left 240) as the gate of the thin film transistor (TFT in in Xiang’s Fig. 1; (220b, 220a, 220c, 230b, 240, 160) in in 
In re Claim 9, Xiang taken with Matsumoto discloses a method of fabricating a TFT array substrate as claimed in claim 4, comprising the following steps: providing a substrate 200 (Xiang’s Fig. 3), forming the metal oxide semiconductor layer 220 on the substrate 200 by depositing, and etching the metal oxide semiconductor layer 220 to form the first metal oxide semiconductor layer (left 220)  and the second metal oxide semiconductor layer (right 220) (Xiang’s Fig. 3), wherein the first metal oxide semiconductor layer (left 220) serves as the active layer (220b, 220a, 220c) in in Xiang’s Fig. 11) of the thin film transistor (TFT in in Xiang’s Fig. 1; (220b, 220a, 220c, 230b, 240, 160) in in Xiang’s Fig. 11), the second metal oxide semiconductor layer (right 220) serves as the semiconductor electrode (120d in in Xiang’s Fig. 1; 220d in in Xiang’s Fig. 11) of the capacitor (C in in Xiang’s Fig. 1; (220d, 230, 240) in Xiang’s Fig. 11); forming the first insulating layer 230 by depositing, forming the metal layer 240 on the first insulating layer 230  by depositing, and etching the metal layer 240 to form the first metal layer (left 240) serving as the gate 240 of the thin film transistor (TFT in in Xiang’s Fig. 1; (220b, 220a, 220c, 230b, 240, 160) in in Xiang’s Fig. 11)and the second metal layer (right 240) serving as the metal electrode of the capacitor (C in in Xiang’s Fig. 1; (220d, 230, 240) in in Xiang’s Fig. 11); forming the ILD 250 by depositing, and forming the source metal layer 260 and the drain metal layer on the ILD 250 by depositing (Xiang: Figs. 1-14; [0087 - 0125]).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang and Matsumoto as applied to claim 4 above, and further in view of Namkung et al., US 2016/0064464 (corresponding to US 9,768,197). 
In re Claim 5, Xiang taken with Matsumoto discloses all limitations of claim 5 including that a buffer layer 210 is disposed on the substrate layer 200, and the metal oxide semiconductor layer 220 is disposed on the buffer layer 210 (Xiang: Fig. 11), except for that the buffer layer 210 is a laminated structure of two or more layers.
Namkung teaches a TFT array substrate wherein a buffer layer BFL  is disposed on the substrate layer SUB1, and the metal oxide semiconductor layer AL2 is disposed on the buffer BFL, wherein the buffer layer BFL is a laminated structure of two or more layers ([0078]) (Figs. 7, 8, and 10; [0076-0092]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Xiang - Matsumoto and Namkung, and to use the specified buffer layer because the buffer layer having a multi-layer structure has a lower bending stiffness than a buffer layer having a single layer structure although they have the same thickness as taught by Namkung ([0078]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang, Matsumoto and Namkung as applied to claim 5 above, and further in view of Hwang, US 2016/0243360, in view of Lee, US 2014/0209894 (corresponding to US 9,130,042).

Huang discloses a TFT array substrate wherein a light shielding layer (310a, 310b) is disposed on the substrate layer 300 and in the buffer layer 320, and a position of the light shielding layer (310a, 310b)  corresponds upward to a position of the semiconductor layer (331, 332) (Fig. 5H; [0019-0020], [0058]; [0077-0098]). Huang does not specify that the semiconductor layer (331, 332) is the first metal oxide semiconductor layer (331, 332). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Xiang, Matsumoto, Namkung and Huang, and to use the specified light shielding layer for preventing light-induced off-current from occurring as taught by Huang ([0018]).
Lee teaches a TFT array substrate as claimed in claim 5, wherein a light shielding layer 110 is disposed on the substrate layer 100 and in the buffer layer 120, and a position of the light shielding layer 110 corresponds upward to a position of the first metal oxide semiconductor layer ([0037]) 130 (Fig. 2A, [00032-0046]).
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Huang’s semiconductor layer with Lee’s metal oxide semiconductor layer , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang and Matsumoto as applied to claim 4 above, and further in view of Kato, US 2009/0057416 (corresponding to US 7,997,499).
In re Claim 7, Xiang taken with Matsumoto discloses all limitations of claim 7 except for that the first metal layer (that is the gate of the thin film transistor TFT in in Xiang’s Fig. 1) and/or the second metal layer (that is the metal electrode of the capacitor C in in Xiang’s Fig. 1) each are a laminated structure of two or more layers.
Kato teaches that the first metal layer (that is the gate of the thin film transistor TFT (744, 745 in in Kato’s Fig. 18) and/or the second metal layer (that is the metal electrode of the capacitor 746 in Kato’s Fig. 18) each are a laminated structure of two or more layers (716, 719; 717,720, 718, 721) in Kato’s Fig. 13C) (Figs. 13 and 18; [0147 – 0158]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Xiang - Matsumoto and Kato, and to use the specified laminated structure for preventing excessive voltage from being generated as taught by Kato ([0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang and Matsumoto as applied to claim 4  above, and further in view of Nishiki et al., US 2017/0018646 (Corresponding to US 9,716,183).

Nishiki teaches that the source metal layer 11 and/or the drain metal layer 13 each are a laminated structure of two or more layers (11L, 11U; 13L, 13U) (Fig. 3(b)) (Figs. 1-3; [0059 -0060]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Xiang - Matsumoto and Nishiki, and to use the specified laminated structure of two or more layers to suppress deterioration of metal oxide semiconductor and to use advantages of relatively low resistance as taught by Nishiki ([0058]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893